UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1826



CURLEE SHERMAN,

                                              Plaintiff - Appellant,

          versus


BILO, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Joseph R. McCrorey, Magistrate
Judge. (CA-04-1882-5)


Submitted:   November 19, 2004         Decided:     December 22, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Curlee   Sherman   appeals    the   magistrate   judge’s   order

dismissing his complaint pursuant to a pre-filing review order. We

have       reviewed    the   record   and     find   no   reversible     error.

Accordingly, although we grant leave to proceed on appeal in forma

pauperis, we affirm the magistrate judge’s application of the pre-

filing review order.*        See Sherman v. Bilo, Inc., No. CA-04-1882-5

(D.S.C. filed June 15, 2004; entered June 22, 2004).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       AFFIRMED




       *
      We agree with the district court that Sherman has a history
of filing frivolous cases, many of which resulted in meritless
appeals. If Sherman continues this conduct, which wastes judicial
resources, this court will consider ordering sanctions and a pre-
filing injunction.

                                      - 2 -